The attorney fee portion of the Order of Ronnie E. Rowell filed December 19, 1999, is being reviewed by the Full Commission, pursuant to N.C. Gen. Stat. 97-85, upon application of attorney Bollinger. The undersigned have reviewed the prior Order Approving Compromise Settlement Agreement based upon the record before the Special Deputy Commissioner and the material submitted to the Full Commission.
The Full Commission, in their discretion, have determined that an attorney fee award of 25% is reasonable under the circumstances of this case, due to the nature and extent of services provided. Therefore, the second paragraph of the Order approving Compromise Settlement Agreement filed December 19, 1999, is amended to delete the attorneys fee of $4,469.47 and to insert in its place the amount of $5,000.00.
The remainder of the Order of December 19, 2000, shall remain in full force and effect.
This the ___ day of June, 2000.
                                  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
S/_______________ DIANNE C. SELLERS COMMISSIONER
LKM/bjp